Citation Nr: 0918946	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  99-00 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for chronic post-
operative pineal gland tumor residuals, to include a brain 
tumor.

2.  Entitlement to service connection for a chronic skin 
disorder, to include shingles.

3.  Entitlement to service connection for a chronic immune 
system disorder, to include a connective tissue disorder 
manifested by pleurisy, pericarditis, myocarditis, recurrent 
shingles, neuropathy of the feet, lymphadenopathy, night 
sweats, joint pain, fatigue, malaise, intestinal pain, and 
diarrhea.


WITNESSES AT HEARINGS ON APPEAL

Appellant and MW




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had certified active service from January 1991 to 
August 1991, and from February 2003 to September 2003.  
Further, the record reflects she had additional service in 
the Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied the claims.

This case was previously before the Board in July 2005 and 
April 2006.  

In July 2005, the Board remanded the case to comply with the 
Veteran's hearing request.  She subsequently provided 
testimony at a hearing before the undersigned Veterans Law 
Judge in January 2006.  Further, the record reflects she 
previously provided testimony at a hearing before personnel 
at the RO in May 1999.  Transcripts from both hearings have 
been associated with the Veteran's VA claims folder.

In April 2006, the Board remanded this case for additional 
evidentiary development.  The case has now been returned to 
the Board for further appellate consideration.  As a 
preliminary matter, the Board finds that the remand 
directives have been completed, and, thus, a new remand is 
not required to comply with the holding of Stegall v. West, 
11 Vet. App. 268 (1998).




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran did not have service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.

3.  The Veteran's pineal gland tumor, shingles, and 
connective tissue disorder, were first diagnosed in the mid- 
to late-1990s, and not during a period of military service.

4.  The preponderance of the competent medical evidence does 
not reflect the Veteran's pineal gland tumor was incurred in 
or aggravated by her military service or that it may be 
presumed to be of service onset/aggravation.

5.  The preponderance of the competent medical evidence does 
not reflect the Veteran has a chronic skin disorder, to 
include shingles, that was incurred in or aggravated by her 
military service.

6.  The preponderance of the competent medical evidence does 
not reflect the Veteran has a chronic immune system disorder, 
to include a connective tissue disorder, that was incurred in 
or aggravated by her military service.


CONCLUSIONS OF LAW

1.  Chronic post-operative pineal gland tumor residuals, to 
include a brain tumor, were not incurred in or aggravated by 
active service and may not be presumed to be.  38 U.S.C.A. 
§§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 
(2008).

2.  A chronic skin disorder, to include shingles, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.6, 3.159, 3.303 (2008).

3.  A chronic immune system disorder, to include a connective 
tissue disorder manifested by pleurisy, pericarditis, 
myocarditis, recurrent shingles, neuropathy of the feet, 
lymphadenopathy, night sweats, joint pain, fatigue, malaise, 
intestinal pain, and diarrhea, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  However, because the VCAA was 
enacted on November 9, 2000, after the initial adjudication 
of the veteran's claims by the RO, it was impossible to 
provide notice of the VCAA before the initial adjudication in 
the claims.  Indeed, VA's General Counsel has held that the 
failure to do so under such circumstances does not constitute 
error.  See VAOGCPREC 7-2004.  Under such circumstances, the 
United States Court of Appeals for the Federal Circuit has 
indicated that this defect can be remedied by a fully 
compliant VCAA notice issued prior to a readjudication of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

In this case, the Veteran was sent VCAA-compliant 
notification via letters dated in August 2002, July 2003, 
October 2003, May 2006, July 2007, November 2007, followed by 
readjudication of the appeal via Supplemental Statements of 
the Case beginning in January 2003 through January 2009.  
This action "cures" the timing problem associated with 
inadequate notice or the lack of notice prior to the initial 
adjudication.  Id.  Further, the Board observes that these 
letters, taken together, informed the Veteran of what was 
necessary to substantiate her claims, what information and 
evidence she must submit, what information and evidence will 
be obtained by VA, and the need for the Veteran to advise VA 
of or to submit any evidence in her possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Moreover the May 2006 letter included 
information regarding disability rating(s) and effective 
date(s) as mandated by the holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006)

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.   The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate her claims and the 
avenues through which she might obtain such evidence, and of 
the allocation of responsibilities between herself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All relevant records are in the 
claims folder, to include service treatment and personnel 
records, as well as post-service medical records identified 
by the Veteran.  The Veteran has had the opportunity to 
present evidence and argument in support of her claim, to 
include at the May 1999 and January 2006 hearings.  Nothing 
reflects she has indicated the existence of any relevant 
evidence that has not been obtained or requested.  Moreover, 
a VA medical opinion was promulgated regarding this case in 
October 2003 based upon review of her claims folder, and she 
was accorded VA medical examination in February 2005.  
Consequently, the Board concludes the duty to assist has been 
satisfied.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

Here, the Board acknowledges that the Veteran has had medical 
training, as exemplified, in part, by the fact that her 
military occupational specialty was that of a nurse 
anesthetist.  This background must also be taken into account 
when evaluating her own medical nexus opinion.  See Goss v. 
Brown, 9 Vet. App. 109, 114-15 (1996); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); and Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (all of which generally stand for the proposition 
that any health care professional is qualified to render a 
medical opinion.).  

Despite the foregoing, the Board also observes that the 
Veteran's background does not reflect she is an expert in 
diagnosing and determining the etiology of the disabilities 
which are the focus of this appeal.  See Black v. Brown, 10 
Vet. App. 297, 284 (1997) (in evaluating the probative value 
of medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data).  The Board may also take the veteran's self-interest 
into account in assessing the weight to be accorded to her 
self-assessment.  See Pond v. West, 12 Vet, App. 341, 345 
(1999) (although the Board must take a physician-veteran's 
opinions into consideration, it may consider whether self-
interest may be a factor in making such statements, even if 
the veteran himself is a health care professional); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (the Board 
may consider self interest in evaluating the testimony of 
claimants).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training during which the veteran 
was disabled from an injury incurred in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA 
includes full-time duty in the Armed Forces performed by the 
Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Inactive duty training includes duty, other 
than full-time duty, prescribed for the Reserves.  38 
U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  
38 U.S.C.A. § 101(26), (27).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a tumor of the brain becomes manifest 
to a degree of 10 percent or more within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The Board observes, as an initial matter, that while the 
Veteran did have active service during the Persian Gulf War, 
the record does not reflect she had service in the Southwest 
Asia Theater of Operations during this War.  Accordingly, the 
undiagnosed illness provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 are not for consideration in the instant 
case.

The Veteran contends that her disabilities manifested over 
many years, to include frequent headaches, until they were 
finally diagnosed in 1997.  She maintains that they resulted 
from multiple vaccinations that she received prior to 
deployment for her January to August 1991 period of active 
service.  She has also indicated that the disabilities were 
due to in-service exposure to chemicals during the 1991 
period of service.  

Initially, the Board observes that the Veteran's service 
treatment records for her 1991 period of active service, as 
well as earlier Reserve records, do not contain any findings 
indicative of her brain tumor, skin disorder, or connective 
tissue disorder and resulting complications.  Further, her 
endocrine system, neurologic system, and skin were 
consistently evaluated as normal on service examinations 
conducted in November 1989, March 1991, and July 1991.  
Moreover, the Veteran did not indicate symptomatology 
associated with the claimed disabilities on the concurrent 
Reports of Medical History.  Although she did check the box 
to reflect she had experienced swollen and painful joints, 
the record reflects this was due to a left knee injury 
documented in multiple service treatment records, for which 
service connection has already been established.  She also 
checked the box to indicate she had not experienced frequent 
or severe headache during this period.  

The post-service medical records reflect the Veteran was 
diagnosed with pineal gland tumor in 1995, and underwent 
surgery for the disability in September 1997.  Further, 
records dated in March 1999 note recurrent shingles of the 
chest wall and fevers, and it was stated that these 
complaints may be due to some sort of connective tissue 
process.  Subsequent treatment records dated June 2000 note 
she was treated, in pertinent part, for an undefined 
connective tissue disorder and recurrent shingles.  Simply 
put, the claimed disabilities were first diagnosed in the 
mid- to late-1990s, and not during a period of military 
service.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

In addition, the record reflects the Veteran indicated on a 
July 2002 Report of Medical History that she had the pineal 
tumor removed in 1997, that she had neuropathy of the feet 
secondary to the brain tumor surgery, headaches prior to the 
surgery, and that she had been treated for a connective 
tissue disorder or lupus for the past 4 years.  She related a 
similar history on a March 2003 Report of Medical History, 
although she indicated at that time the neuropathy of the 
feet was secondary to the connective tissue disorder.  The 
March 2003 service examination also noted the history of 
pineal gland tumor and connective tissue disease.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in the examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  VA must show clear and unmistakable 
evidence of both a pre-existing condition and a lack of in-
service aggravation of that condition to overcome the 
presumption of soundness for wartime service under section 
1111.  Wagner v. Principi¸ 379 F.3d 1089, 1096 (Fed. Cir. 
2004).

Although the March 2003 VA examination was dated subsequent 
to the beginning of her second period of active service in 
February 2003, the Board notes that it does appear to be the 
entrance examination for this period of service.  There were 
also references to the disabilities on the July 2002 service 
examination.  Accordingly, the Board finds the claimed 
disabilities were noted at the time of the Veteran's 
enlistment into her second period of active service.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in the disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Only competent medical evidence can adequately 
address the medical question of whether or not a pre-existing 
disability has been aggravated by events occurring during 
service.  Crowe v. Brown, 7 Vet. App. 238 (1994).  
Aggravation of a pre-existing disability thus requires 
competent medical evidence that the disability underwent a 
permanent increase in service of the severity of the 
underlying pathology of the condition, as opposed to a 
temporary exacerbation or intermittent flare-up of the 
associated symptoms due to the increased physical demands and 
activity generally experienced in service.  38 C.F.R. § 
3.306; Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In this case, the Board acknowledges that the Veteran was 
treated for a questionable lupus flare-up in April 2003.  She 
was subsequently treated for complaints of chest pain in May 
2003; fatigue, peripheral neuropathies, "tight chest," and 
mild dyspnea in July 2003.  There was also indication of 
treatment in August and September 2003.  Thus, the record 
does reflect she was treated at least for the connective 
tissue disorder during her second period of active service.

Despite the foregoing, the Board finds that the preponderance 
of the competent medical evidence does not reflect the 
Veteran has a pineal gland tumor; a chronic skin disorder, to 
include shingles; and/or a chronic immune system disorder, to 
include a connective tissue disorder, that was incurred in or 
aggravated by her military service.  

The October 2003 VA medical opinion concluded, based upon 
review of the VA claims folder, that the Veteran's pineal 
tumor was not first manifest in the military nor the year 
following service.  In support of this opinion, the VA 
clinician noted that the Veteran's headaches were insidious 
and not alarming in nature as she did not seek medical 
treatment for them; headaches were an extremely common 
symptom and it was highly unlikely that her first headache 
appeared during her brief period of active duty, and if one 
considered her earaches as the first manifestation, they 
clearly began before 1990.  As for whether the tumor was 
caused by exposures in the military, the clinician stated 
that the etiology of pineocytomas was unknown; that there was 
no suggestion in any literature that they were caused by 
chemical exposure; that it was pure speculation that her 
pineal tumor was secondary to chemical exposures in the 
military; and that her exposure in the military, if there was 
any at all, would be very minimal.  Similarly, the clinician 
noted that the Veteran's connective tissue disorder was first 
diagnosed in 1999; that it included recurrent shingles; that 
her herpes zoster in 1993 might have been the first clear 
finding that might be related to the condition; that the 
cause of the disorder was unknown other than a genetic 
predisposition; that it would be pure speculation to 
attribute it to chemical exposures the Veteran may have had 
in the military; and that there had been no studies 
suggesting that chemical exposures increase the incidence of 
connective tissue diseases.

An award of service connection may not be based on a resort 
to pure speculation or even remote possibility.  See 38 
C.F.R. § 3.102 (by reasonable doubt is meant ... a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility); 
see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 
11 Vet. App. 124, 127 (1998).

The report of the February 2005 VA examiner, a different 
clinician from the one who promulgated the October 2003 VA 
medical opinion, contains a competent medical opinion to the 
effect that the connective tissue disorder was not aggravated 
by the 2003 period of active service.  In making this 
determination, the examiner summarized the treatment the 
Veteran had received for the condition during her 2003 period 
of active service, as well as the findings on physical 
examination.  However, the examiner stated that the cause of 
mixed connective tissue disease was unknown, but flares were 
not unusual.  Although it was clear the Veteran had a flare 
during her 2003 period of service, the cause of the disease 
and the flares were unknown, and flares were part of the 
natural history of the disease; the examiner stated it would 
be pure speculation to say the most recent flare was caused 
by her active duty service.  In other words, the examiner 
indicated that the in-service treatment was no more than a 
temporary flare-up, and not a permanent increase in the 
severity of the underlying disability that was beyond the 
natural progress of the disability.  

The Board acknowledges that the Veteran submitted medical 
treatise evidence in support of her claims.  However, while 
this evidence does provide general information regarding the 
claimed disabilities, the Board gives greater weight to the 
competent medical opinions promulgated by the VA clinicians 
in October 2003 and February 2005 that were based upon her 
actual medical history as documented in the claims folder, as 
well as the current nature and severity of the disabilities 
themselves.  

The Board also notes that nothing in the service treatment 
records for the Veteran's 2003 period of active service 
indicates treatment for the pineal gland tumor or residuals 
thereof.  As such, nothing in the record indicates this 
disability may have increased in severity during that period.

In summary, the claimed disabilities were all diagnosed 
between the 1991 and 2003 period of active service, and the 
preponderance of the competent medical evidence is against a 
finding that they were either incurred in or aggravated by 
active military service, to include on a presumptive basis 
for a brain tumor.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  Therefore, the benefit sought on appeal 
with respect to these claims must be denied.

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for chronic post-operative 
pineal gland tumor residuals, to include a brain tumor, is 
denied.

Entitlement to service connection for a chronic skin 
disorder, to include shingles, is denied.

Entitlement to service connection for a chronic immune system 
disorder, to include a connective tissue disorder manifested 
by pleurisy, pericarditis, myocarditis, recurrent shingles, 
neuropathy of the feet, lymphadenopathy, night sweats, joint 
pain, fatigue, malaise, intestinal pain, and diarrhea, is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


